Citation Nr: 9926156	
Decision Date: 09/14/99    Archive Date: 09/21/99

DOCKET NO.  95-24 441	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


ATTORNEY FOR THE BOARD

K. Johnson, Associate Counsel


INTRODUCTION

The veteran had active service from December 1942 to 
September 1945.  In a 1997 Administrative Decision, it was 
determined that the veteran was held as a prisoner of war 
(POW) by the Germans for an undetermined period of time while 
he was out of U.S. custody between June 24, 1944 and some 
time prior to August 18, 1944.  He died in May 1972.  The 
appellant is the veteran's widow.

The appellant initially commenced a claim of entitlement to 
dependency and indemnity compensation (DIC) benefits in 1972, 
but the claim was denied.  The appellant continued to pursue 
her claim in 1974, and it was denied.  In 1982, the appellant 
applied to reopen the claim on a new basis, the veteran's POW 
status and 1982 changes in the laws and regulations regarding 
presumptive disorders for POWs.  However, the claim was 
denied.  The appellant was notified of these decisions, as 
well as her procedural and appellate rights.  Since appellate 
action was not initiated with regard to any of these denials, 
the decisions became final.  

The current claim came to the Board of Veterans' Appeals 
(Board) from a March 1992 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in New York, New 
York, which denied the appellant's claim of entitlement to 
service connection for the cause of the veteran's death and 
eligibility to Dependents' Educational Assistance under 
Chapter 35.  In June 1992, the appellant submitted her notice 
of disagreement, wherein she specified that her claim was 
based on changes made in 1988 regarding POW related 
conditions.  Under the circumstances, the Board will consider 
the claim on a de novo basis.  See Spencer v. Brown, 4 Vet. 
App. 283 (1993).  A statement of the case was issued in 
January 1994.  A January 1994 statement from the appellant 
was accepted as a substantive appeal.  As noted above, a 
determination regarding the veteran's POW status was made in 
1997.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal has been obtained by the RO.

2.  The veteran died on May [redacted], 1972.  The death certificate 
lists the immediate cause of death as myocardial infarction-
sudden due to or a consequence of arteriosclerotic heart 
disease.  The approximate interval between the onset of the 
arteriosclerotic heart disease and the veteran's death was 
listed as over five years.  An autopsy was not performed.  

3.  During the veteran's lifetime, service connection was in 
effect for anxiety reaction, and was rated as 10 percent 
disabling at the time of his death.  This disability has been 
causally related to the cause of death.

4.  There is competent evidence of record linking the 
veteran's hypertension and subsequent development of 
arteriosclerosis to his service-connected anxiety reaction.  


CONCLUSION OF LAW

The veteran's service-connected anxiety reaction was a 
contributory cause of his death.  38 U.S.C.A. §§ 1110, 1310, 
5107 (West 1991); 38 C.F.R. §§ 3.103, 3.312 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The cardiovascular system was normal at the time of the 
veteran's enlistment examination of December 1942.  Records 
dated in October 1944 include evaluations of the veteran's 
physical and mental state following the period that he was 
held as a POW.  It was determined that the veteran was 
suffering from operational fatigue.  Physical conditions, 
including complaints or reports of cardiovascular problems 
were not noted.  The cardiovascular system was normal at the 
time of the veteran's separation examination of September 
1945. 

In a September 1970 report, Dr. Andrew Tatom reported a 
diagnosis of healing myocardial infarct.  It was noted that 
the veteran complained of difficulty breathing, weakness, 
chest pains, headaches, sweating, and extreme coughing.  

The veteran was afforded a VA examination in November 1970.  
Regarding the cardiovascular system, the examiner reported 
that the veteran had a history of myocardial infarction in 
1967 and 1968.  Prior to that time, he had thrombophlebitis 
and pulmonary infarction.  He had been digitalized since 
1967.  The examiner reported a diagnosis of arteriosclerotic 
heart disease with old lateral myocardial infarction, normal 
sinus rhythm, compensated, classification II B.

VA records show that the veteran was treated for his cardiac 
condition in May 1972.  The final VA hospitalization report 
of May 1972 indicates that the veteran was diagnosed with 
arteriosclerotic heart disease and pulmonary emphysema.  
Regarding the arteriosclerotic heart disease, it was noted 
that there was cardiomegaly and that acute myocardial 
infarction was the cause of the veteran's death.  It was 
noted that he had a 10-year history of pulmonary emphysema, 
had a myocardial infarction in 1967, and was treated for a 
pulmonary embolism in 1968.  

The date of death noted on the death certificate is May [redacted], 
1972.  The death certificate lists the immediate cause of 
death as myocardial infarction-sudden due to or a consequence 
of arteriosclerotic heart disease.  The approximate interval 
between the onset of the arteriosclerotic heart disease and 
the veteran's death was listed as over five years.  An 
autopsy was not performed.  

In an October 1974 letter, Dr. Tatom reported that for nine 
years he had been treating the veteran for hypertension and 
coronary insufficiency, which he felt was service-connected.  
When he first started treating the veteran, he noticed that 
he could not control his anxieties and he had a 
hyperaggressive attitude.  Dr. Tatom noted that the veteran 
seemed to be in a state of fear and opined that the fear 
contributed to his hypertensive state.  In a January 1994 
letter, Dr. Tatom reported that the veteran was under his 
care in 1965 for hypertension and emphysema, and that those 
conditions led to cardiac problems.  In an August 1997 
letter, Dr. Tatom reported that the veteran was his patient 
in the 1960s, and that he was being treated for edema of the 
legs, ankles and feet.  

II.  Legal Analysis

The Board finds that the appellant's claim is well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).  Also, the Board is 
satisfied that all relevant facts have been properly 
developed and that the VA has fulfilled its duty to assist 
the claimant as mandated by 38 U.S.C.A. § 5107 (West 1991) 
and 38 C.F.R. § 3.103(a) (1998). 

To establish service connection for the cause of the 
veteran's death, the evidence must show that a disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to the cause of 
death.  For a service-connected disability to be the cause of 
death, it must singly or with some other condition be the 
immediate or underlying cause, or be etiologically related.  
For a service-connected disability to constitute a 
contributory cause, it is not sufficient to show that it 
casually shared in producing death, but rather it must be 
shown that there was a causal connection.  38 U.S.C.A. § 1310 
(West 1991); 38 C.F.R. § 3.312 (1998).

Claims for service connection for cause of death are governed 
by 38 C.F.R. § 3.312 (1998):

(a) General. The death of a veteran will 
be considered as having been due to a 
service-connected disability when the 
evidence establishes that such disability 
was either the principal or a 
contributory cause of death.  The issue 
involved will be determined by exercise 
of sound judgment, without recourse to 
speculation, after a careful analysis has 
been made of all the facts and 
circumstances surrounding the death of 
the veteran, including, particularly, 
autopsy reports. 

(b) Principal cause of death. The 
service-connected disability will be 
considered as the principal (primary) 
cause of death when such disability, 
singly or jointly with some other 
condition, was the immediate or 
underlying cause of death or was 
etiologically related thereto. 

(c) Contributory cause of death. 

(1) Contributory cause of death is 
inherently one not related to the 
principal cause.  In determining whether 
the service-connected disability 
contributed to death, it must be shown 
that it contributed substantially or 
materially; that it combined to cause 
death; that it aided or lent assistance 
to the production of death.  It is not 
sufficient to show that it casually 
shared in producing death, but rather it 
must be shown that there was a causal 
connection. 

(2) Generally, minor service-connected 
disabilities, particularly those of a 
static nature or not materially affecting 
a vital organ, would not be held to have 
contributed to death primarily due to 
unrelated disability.  In the same 
category there would be included service-
connected disease or injuries of any 
evaluation (even though evaluated as 100 
percent disabling) but of a quiescent or 
static nature involving muscular or 
skeletal functions and not materially 
affecting other vital body functions. 

(3) Service-connected diseases or 
injuries involving active processes 
affecting vital organs should receive 
careful consideration as a contributory 
cause of death, the primary cause being 
unrelated, from the viewpoint of whether 
there were resulting debilitating effects 
and general impairment of health to an 
extent that would render the person 
materially less capable of resisting the 
effects of other disease or injury 
primarily causing death.  Where the 
service-connected condition affects vital 
organs as distinguished from muscular or 
skeletal functions and is evaluated as 
100 percent disabling, debilitation may 
be assumed. 

(4) There are primary causes of death 
which by their very nature are so 
overwhelming that eventual death can be 
anticipated irrespective of coexisting 
conditions, but, even in such cases, 
there is for consideration whether there 
may be a reasonable basis for holding 
that a service-connected condition was of 
such severity as to have a material 
influence in accelerating death.  In this 
situation, however, it would not 
generally be reasonable to hold that a 
service-connected condition accelerated 
death unless such condition affected a 
vital organ and was of itself of a 
progressive or debilitating nature. 

During the veteran's lifetime, service connection was in 
effect for anxiety reaction.  At the time of his death, the 
disability was rated as 10 percent disabling.  However, the 
death certificate lists the immediate cause of death as 
myocardial infarction-sudden due to or a consequence of 
arteriosclerotic heart disease.  Therefore, it cannot be 
concluded that the sole service-connected disability, anxiety 
reaction, was the primary cause of the veteran's death.  
However, the evidence in this case demonstrates that the 
veteran's service-connected anxiety reaction was a 
contributory cause of death.  

To be a contributory cause of death, the service-connected 
disability must substantially or materially contribute to 
death.  In his 1974 letter, Dr. Tatom did report that the 
veteran's psychiatric disability contributed to his 
hypertensive state, and in his 1994 letter, he did report 
that the veteran's hypertension and pulmonary emphysema led 
to his cardiac problems.  Therefore, the collective 
statements from Dr. Tatom are to the effect that the 
veteran's anxiety reaction played a causal role in the 
development of his cardiovascular conditions.  There are no 
contrary medical opinions of record.  Therefore, the 
preponderance of the evidence favors the appellant's claim 
since Dr. Tatom's opinions establish that there was a causal 
connection between the service-connected disability and the 
eventual cause of the veteran's death.  Therefore, service 
connection for the cause of the veteran's death has been 
established. 

Overall, the Board finds that the medical evidence 
demonstrates that the veteran's service-connected anxiety 
reaction was a substantial or material cause of his death.  
The preponderance of the evidence favors the appellant's 
claim, and the application of the benefit of the doubt 
doctrine contemplated by 38 U.S.C.A. § 5107 (West 1991) is 
inappropriate in this case. 


ORDER

Entitlement to service connection for the cause of the 
veteran's death has been established, and the appeal is 
granted.  



		
	J. E. Day
	Member, Board of Veterans' Appeals



 

